On Petition for a Rehearing.
Niblack, C. J.
As has been seen, the complaint alleged that Walker Brothers executed to the plaintiffs a chattel mortgage on their stock of groceries and other personal property to secure the debt therein described; that it also alleged that the plaintiffs in due time caused the mortgage to be recorded in the recorder’s office of Hancock county, the county in which Walker Brothers resided, and in which the mortgaged property was situate.
The point was made at the hearing that the complaint was fatally defective in its failure to aver that the mortgage was properly acknowledged before it was recorded; but, regarding the point as wholly immaterial to the merits of the appeal, we did not make any distinct ruling upon it. In their petition for a rehearing the appellees have renewed the point with much earnestness and apparent confidence,,and insist that we shall now consider it.
The presumptions are all in favor of a public officer having done his'duty in every matter concerning which he has taken official action.
The allegation that the mortgage was recorded in' the proper recorder’s office, consequently carried with it the implication that the mortgage had been duly prepared for record before it was recorded. In legal contemplation, the entry of an unacknowledged deed or mortgage on the recorder’s books does not constitute a recording of the instrument. Taylor v. City of Fort Wayne, 47 Ind. 274; Westerman v. Foster, 57 Ind. 408 ; Carver v. Carver, 97 Ind. 497.
The acknowledgment of a deed or mortgage has reference only to the proof of its execution and to its preparation for record, and forms no part of the instrument itself. Cray v. Ulrich, 8 Kans. 112.
Filed June 27, 1888.
If the mortgage in question was not acknowledged before it was recorded, the objection can be made, and will regularly arise upon the evidence at the trial. If an acknowledgment can not be shown the record will be of no avail.
Other questions are re-argued, but they have already received sufficient consideration.'
The petition for a rehearing is overruled.